In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00061-CV
     ___________________________

     IN RE ANDREA L. REED, CSR




     From Criminal District Court No. 1
          Tarrant County, Texas
        Trial Court No. 1503620D


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court instituted this proceeding involving Andrea L. Reed, CSR, to ensure

the filing of a complete reporter’s record in the underlying appeal: Ex parte Cedric

Richardson, Cause No. 02-19-00478-CR. The reporter’s record—including exhibits to

the reporter’s record—must be filed electronically via the TAMES records submission

portal (RSP) as mandated by appendix C to the Texas Rules of Appellate Procedure

and by the Uniform Format Manual for Texas Reporters’ Records. The responsibility

for preparing and filing this reporter’s record lies with the court reporter. See Tex. R.

App. P. 35.3(b).

      In Ex Parte Cedric Richardson, Andrea L. Reed, the official court reporter for

Criminal District Court No. 1, filed the reporter’s record—minus several exhibits—on

February 19, 2020. Reed certified to this court that she was unable to convert the

missing exhibits “into a format and/or size compatible with the requirements of the

TAMES portal, the Uniform Format Manual for Texas Reporters’ Records, and

Appendix C of the Rules of Appellate Procedure.” Because this certification did not

detail any diligent attempts made by the court reporter to file the exhibits to the

reporter’s record in electronic format, we requested Reed to file an amended court

reporter’s certification.1 Reed filed an amended certification on March 11, 2020, in

      1
        See Guidelines for Reporter’s Records – Exhibits, Texas Judicial Branch: 2nd Court
of Appeals 2 (Apr. 10, 2019), http://www.txcourts.gov/media/1443938/2019-courts-
guidelines-for-reporters-records-exhibits-updated-2019.pdf (requiring the court
reporter to file a signed statement 1) certifying that the court reporter is unable to file

                                            2
which she again certified that she was unable to upload the exhibits to the TAMES

RSP.

       After the appeal had been submitted to the court for decision, we ordered the

trial court clerk to deliver the original exhibits to the court. The court reviewed the

exhibits and determined that all but one of them could be uploaded via the TAMES

RSP. Accordingly, we returned the exhibits that could be uploaded electronically to

the trial court clerk and ordered Reed to upload them to the TAMES RSP in

compliance with the applicable rules.

       Reed subsequently uploaded all these exhibits but one: State’s Exhibit 187, a

police interrogation video. On February 2, 2021, Reed certified that she still had been

unable to convert State’s Exhibit 187, stating, “Diligent attempts have been made to

convert this exhibit, and it just cannot be done on my end. The original is on file with

the Tarrant County Clerk’s Office.” After receiving this certification, the court again

reviewed the original State’s Exhibit 187 and again confirmed that it could be

uploaded via the TAMES RSP.

       Therefore, on February 26, 2021, we ordered Reed to upload State’s Exhibit

187 in an electronic format to the TAMES RSP in compliance with the applicable

rules by March 5, 2021. We warned Reed that if the exhibit was not filed by the

deadline, she would be required to show cause why she should not be held in

the exhibit electronically, 2) explaining why the court reporter cannot file the exhibit
electronically, and 3) detailing the diligent attempts that the court reporter has made
to file the exhibit electronically).

                                           3
contempt of court for failing to file the complete, compliant reporter’s record in a

timely manner. Despite this warning, Reed failed to file the exhibit by the deadline.

      Because Reed did not comply with the court’s order, we issued another order

on March 11, 2021, that severed the portion of the appeal involving the preparation

and filing of the reporter’s record from Ex parte Cedric Richardson and docketed it as

this proceeding, In re Andrea L. Reed, CSR. But finally, on March 22, 2021, Reed

completed the reporter’s record by uploading the last outstanding exhibit that could

be filed electronically, State’s Exhibit 187, to the TAMES web portal.

      Now that the complete reporter’s record has been electronically filed, we

conclude that the reporter’s record issue has been sufficiently resolved and that the

purposes of this proceeding, In re Andrea L. Reed, CSR, No. 02-21-00061-CV, have

been accomplished. Nevertheless, in the future, the court expects Reed to

demonstrate good-faith efforts to fulfill her responsibility of filing the reporter’s

record electronically via the TAMES web portal as required—including acquiring

sufficient equipment, software, and knowledge to file the complete reporter’s record

in a timely manner and in compliance with the applicable rules. Accordingly, this

cause is dismissed.

                                                      Per Curiam

Delivered: April 8, 2021




                                           4